       Case 1:15-cv-00243-DAD-SAB Document 114 Filed 08/16/21 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
     MICHAEL J. SULLIVAN,                              )   Case No.: 1:15-cv-00243-DAD-SAB (PC)
9
                                                       )
                      Plaintiff,                       )
10                                                         ORDER GRANTING PLAINTIFF’S SIXTH
                                                       )
              v.                                           MOTION FOR EXTENSION OF TIME TO FILE
11                                                     )   OBJECTIONS
                                                       )
     M. D. BITER,
12                                                     )   (ECF No. 113)
                                                       )
13                    Defendant.                       )
                                                       )
14
15            Plaintiff Michael J. Sullivan is appearing pro se and in forma pauperis in this civil rights action
16   pursuant to 42 U.S.C. § 1983.
17            Currently before the Court is Plaintiff’s sixth motion for an extension of time to file objections
18   to the pending Findings and Recommendations, filed August 13, 2021.
19            Good cause having been presented, it is HEREBY ORDERED that Plaintiff is granted thirty
20   (30) days from the date of service of this order to file objections. However, no further extensions of
21   time will be granted, absent extraordinary circumstances, not present here.
22
23   IT IS SO ORDERED.
24
     Dated:        August 16, 2021
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
